Cardona, P.J.
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered April 5, 2001, upon a verdict convicting defendant of the crimes of attempted assault in the first degree, assault in the second degree, criminal possession of a weapon in the third degree (two counts) and unlawful imprisonment in the first degree.
Upon our earlier consideration of this appeal, we withheld decision and remitted the matter to County Court to determine whether defendant was present during the interview of a prospective juror who was excused on a peremptory challenge by the defense (299 AD2d 731 [2002]). County Court (Ledina, J.) held a reconstruction hearing. Following that hearing, County Court determined that defendant was present during the interview of the juror in question, as well as during all the other juror interviews that were conducted by the court. Upon our review, we find no basis to disturb County Court’s determination.
Defendant’s remaining contentions, raised for the first time in his supplemental reply brief, are not properly before this Court (see Stewart v County of Albany, 300 AD2d 984, 985 n 1 [2002]; People v White, 244 AD2d 765, 767 [1997], lv denied 91 NY2d 1014 [1998]) and, in any event, are unpersuasive.
Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.